Civil action to recover damages for an alleged breach of warranty in the sale of certain fertilizers; plaintiff alleging that his crop of tobacco was injured by reason of some deleterious or harmful substance contained in the fertilizer sold by the defendant.
At the close of plaintiff's evidence there was a judgment as of nonsuit, from which this appeal is prosecuted.
This is one of nineteen suits brought by resident farmers of Rockingham County against the Union Guano Company for alleged crop damage or shortage occasioned by reason of the use of certain fertilizer manufactured and sold by the defendant. See S. c., 180 N.C. 319.
The plaintiff in this particular case bought fifty-one sacks of the fertilizer in question, and upon trial there was evidence tending to show *Page 363 
its inferior quality, deficiency of stated ingredients, injury to the crop of tobacco, etc. But his Honor dismissed the action and entered judgment as of nonsuit upon the ground that there had been no compliance with C.S. 4697, with respect to having the fertilizer tested by chemical analysis, as required by said section as a condition precedent to plaintiff's right to maintain this suit. Upon the record it must be conceded that plaintiff has failed to meet the requirements of the law, which clearly provides that no suit for shortage, or damage to crops, resulting from the use of fertilizers shall be brought, except after chemical analysis showing deficiency of ingredients, unless the dealer has been selling goods that are outlawed by the statute, or has offered for sale in this State, during the season, dishonest or fraudulent goods. Fertilizer Works v. Aiken,175 N.C. 402.
In order to surmount the barrier and to obviate the difficulty thus presented, plaintiff attacks this section of the law, relating to agriculture, as unconstitutional and void. He says its provisions are unreasonable and impossible of fulfillment. But we are unable to agree with the plaintiff in this position. The reasons underlying the passage of the statute in question are fully stated with approval and supported by the citation of several authorities in Fertilizer Works v. Aiken, 175 N.C. 398. We need not repeat here what has so recently been said in that opinion. There is nothing in the act which impairs the right of contract, and we think it is constitutional. Fertilizing Co. v. Thomas, 181 N.C. 274.
Affirmed.
Cited: Swift v. Etheridge, 190 N.C. 164; Swift and Co. v. Aydlett,192 N.C. 339, 346. (340)